department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you are a nonprofit membership corporation under state law your articles of incorporation state that you are organized exclusively for charitable and educational_purposes and to relieve the burdens of government either directly indirectly or by contributions to organizations that qualify as exempt under sec_501 of the code your articles also state that you will carry out this purpose by providing educational materials and classroom supplies to teachers to be used for instruction of their students your board_of directors is comprised of three persons one director serves as your president and treasurer and his wife serves as both vice president and secretary you presently have one unpaid volunteer employee and no paid employees you have adopted a conflicts of interest policy and you state that if you hire employees or pay compensation you will comply with the prohibitions described in this policy you operate an on-line registry for teachers who can register on your website and list educational materials_and_supplies that are needed for their classrooms teachers may add or remove items from their registry a donor can go to the website search for a particular teacher’s registry and either select items that the donor would like to purchase for the teacher or purchase gift certificates the teacher may redeem through the website when an item is selected for purchase the order is sent electronically to a specific vendor who ships the item at the expense of the donor directly to the teacher at their school once an item is selected for purchase the item is automatically removed from the teacher's registry the donors contribute amounts equal to the retail prices of the selected items and you purchase the items from the vendor at wholesale prices currently you have contracts with one supply company and one marketing company both of whom are unrelated to you to provide goods and services you also have a representative agreement with your state’s parents and teachers association which promotes you in exchange for two percent of your gross donations from the donors within the state each teacher who registers to receive classroom supplies agrees that the items received will be used only within the classroom and for the benefit of the students in the class identified in their profile and school registry each teacher also agrees not to use any item received for personal or private purposes and if the teacher is unable to use an item it will be returned to you or used for another educational purpose the software you use to operate your website was originally owned by a company founded by your president you paid all the costs associated with developing the software and this you own all the trademarks company transferred to you all ownership rights to the software service marks and trade names associated with your software and your activities you do not plan to license or sell these items your primary source of revenue will be from the contributions made by the public when they purchase school materials supplies or gift cards through your website for registered teachers due to your lack of funds while exempt status has been pending your president has expended funds on your behalf as a result you have entered into a loan agreement to repay the principal amounts borrowed exclusive of interest law sec_501 of the code describes organizations organized and operated exclusively for charitable scientific or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be described in sec_501 of the code an organization must be both organized and operated for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operation test it is not described in sec_501 sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities sec_1_501_c_3_-1 of the regulations describes various exempt purposes including educational sec_1_501_c_3_-1 of the regulations defines educational as a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revrul_54_305 1954_2_cb_127 describes an organization whose primary purpose is the operation and maintenance of a purchasing agency for the benefit of its otherwise unrelated members that are exempt as charitable organizations the organization in this revenue_ruling did not qualify for exemption under the predecessor to sec_501 of the code because its activities consisted primarily of the purchase of supplies and the performance of other related_services which are considered an ordinary trade_or_business revrul_64_274 1964_2_cb_141 involves an organization that provides assistance to worthy and needy students by making available to them financial gifts grants awards scholarships fellowships prizes interest-free loans and subsidies free housing and books and instructional supplies or equipment the students selected are those with exceptional records of scholastic achievement but who because of lack of funds could not otherwise attend a college or university the revenue_ruling concludes that the organization is engaged in activities to aid students in attaining an education and therefore are charitable within the meaning of the regulations revrul_72_369 1972_2_cb_245 involves an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations this revenue_ruling held that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit merely because the services were provided at cost and solely for exempt_organizations was not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish the activity as charitable in revrul_76_442 1976_2_cb_148 an organization’s primary activity is the offering of free legal services for personal tax and estate_planning to individuals who wish to make current and deferred gifts to charity as part of their overall tax and estate_planning the revenue_ruling stated that aiding individuals in their tax and estate_planning is not a charitable activity in the generally accepted legal sense the organization is providing commercially available services to individuals who can afford them the revenue_ruling concludes that although funds may ultimately be made available to charity as a result of the organization’s planning assistance to individuals the benefits to the public are tenuous in view of the predominantly private purpose served by arranging individuals’ tax and estate plans the fact that gifts to charity are contemplated in the plans does not convert the organization’s assistance into a charitable activity or one that promotes social welfare within the meaning of the regulations in easter house v u s cl_ct affd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization’s sole source_of_income the claims_court concluded that the organization’s business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus p laintiff's competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization’s patrons were not limited to tax- exempt entities but included patrons of a private and corporate nature the organization paid advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization’s activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center the court stated while plaintiff's organizational purpose is exempt and the foundation operates in important respects in an exempt fashion there is a distinctive commercial hue to the way airlie carries out its business ld pincite analysis an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 of the code such exempt_purpose is the advancement of education sec_1_501_c_3_-1 the term educational for purpose of the regulations is defined as including the instruction or training of individuals and the instruction of the public sec_1_501_c_3_-1 sec_1_501_c_3_-1 of the regulations one by facilitating the donation purchase and delivery of educational materials and classroom supplies to teachers who have expressed a need for these items and who will use them in the instruction of their students you are in essence providing commercial fundraising services to the schools these activities do not constitute furthering education within the meaning of the regulations instead your services are similar to a commercial vendor of educational products or services that provides fundraising assistance to charitable organizations you are similar to the organization described in revrul_54_305 supra which did not qualify for exemption under sec_501 of the code by enabling donors to purchase school supplies and equipment for teachers who need these items for educational_purposes you are providing purchasing services for the schools you are also similar to the non-qualifying organization in revrul_72_369 supra because you enable donors to donate these items based on their retail price but you purchase the items at wholesale similar to a commercial enterprise carried on for profit easter house v u s supra and airlie foundation v r s supra which were determined to be carrying on essentially commercial activities rather than activities that furthered a charitable purpose in addition you are similar to the non-qualifying organizations in by providing donors with a simple and convenient method by which they can easily donate needed school supplies and educational materials to teachers who have requested them you are similar to the organization in revrul_76_442 supra which concluded that the organization's activities were themselves not charitable activities but constituted the provision of commercially available services to individual donors however you are unlike the qualifying_organization described in revrul_64_274 supra because you are not providing educational supplies or classroom supplies to needy students instead your activities merely facilitate donors providing these items to the schools that need them upon consideration of all the facts and circumstances we conclude that your primary purpose is not educational within the meaning of sec_1_501_c_3_-1 of the regulations instead more than an insubstantial part of your activities is in furtherance of a non-exempt commercial purpose sec_1 c -1 c of the regulations as a result you are not organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code therefore you do not qualify for exemption as an organization described in sec_501 and you must file federal tax returns furthermore contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
